Citation Nr: 1541173	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  15-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for bilateral knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which found that new and material evidence had not been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for a bilateral knee disability.  

In a May 2014 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for low back disability on the basis that no new and material evidence was received.  In a December 2014 statement to the Board, the Veteran requested review of his claims concerning his knees and pain in his lower back.  As the Veteran did not directly express disagreement with the May 2014 decision, and an appeal had not yet been raised through submission of a Notice of Disagreement (NOD), the Board interprets this statement as a request for reconsideration of the May 2014 decision denying the request to reopen the issue of entitlement to service connection for a low back disability, which has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issue of entitlement to service connection for bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a May 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral knee disability; during the relevant appeal period, the Veteran did not submit an NOD and new and material evidence was not received.

2.  Evidence associated with the claims file since the May 2011 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral knee disability.


CONCLUSIONS OF LAW

1.  The May 2011 rating decision, in which the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for bilateral knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)).

2.  As evidence pertinent to the claim for service connection for bilateral knee disability, received subsequent to the RO's May 2011 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required has been satisfied with respect to the issue of whether new and material evidence has been submitted sufficient to reopen the claim for service connection for bilateral knee disability, the Board concludes that this duty does not preclude the Board from adjudicating the claim, because the Board is granting in full the benefits sought on appeal by reopening.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

B.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

C.  Service Connection for Bilateral Knee Disability

In a May 2011 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for bilateral knee disability.  The Veteran did not submit a notice of disagreement or new and material evidence during the appeal period.  The RO's May 2011 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)).

The evidence of record for the May 2011 rating decision consisted of service treatment records, a VA ankle examination from July 1953, private and VA treatment records, and lay statements from the Veteran and others regarding his current and past knee symptoms.  The basis of the RO's denial was that the Veteran had previously been denied service connection for knee disability because there was no evidence of a knee injury in service, no evidence of a chronic disease such as osteoarthritis manifesting to a compensable degree within one year of service, and no etiological link between the Veteran's current knee disabilities and service.

In furtherance of his request to reopen the issue of entitlement to service connection for bilateral knee disability, the Veteran submitted an October 2012 statement from his long-term physician.  The statement, received by VA in November 2012, indicated that the Veteran had been a patient of this physician "off and on for thirty years [and] has a long history of knee related injuries while serving in Korea."  The physician cited an article  indicating that knees become arthritic 20 years following initial torn cartilages, and he concluded that the Veteran had previously suffered torn cartilages after the Korean War irritations and was appropriately symptomatic.  A June 2013 report of general information also documents a telephone call with the Veteran wherein he stated that he suffered from frostbite in his feet during service, and that he believed his current knee problems were also related to this.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, whether the Veteran experienced an injury in service related to his knees and whether there exists a relationship between his current knee disability and military service.  As noted above, the credibility of the evidence is also presumed.  Therefore it is new and material, and reopening the claim for entitlement to service connection for bilateral knee disability is warranted.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral knee disability is reopened.


REMAND

Reasons for remand:  To adjudicate a reopened issue in the first instance; to attempt to obtain relevant outstanding private and VA treatment records; and to provide the Veteran with a VA examination.

As an initial matter, the Veteran's reopened claim for entitlement to service connection for bilateral knee disability has not been adjudicated by the AOJ in the first instance.  Consequently, due process mandates that this matter be remanded in accordance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Additionally, the evidence of record indicates that relevant private treatment records remain outstanding.  In particular, the record contains a letter from a Dr. G indicating that he has been treating the Veteran for approximately thirty years and stating that the Veteran has had arthritic knees for that whole period of time.  The earliest record of the Veteran's treatment with Dr. G associated with the claims file is from December 2001.  In December 2014, the Veteran submitted a signed release form authorizing the disclosure of these medical records to VA, specifying that he received treatment from Dr. G from 1977 through the present.  Since a complete set of treatment records is relevant to the claim, the Veteran should be asked to identify any other relevant  outstanding records of private treatment regarding his claim for entitlement to service connection for bilateral knee disability and to provide any authorizations necessary for VA to obtain them.  The AOJ should then request the older records from Dr. G and his practice, as well as any other relevant records identified.  38 C.F.R. § 3.159(c)(1) (2015).  

The Veteran has not yet been provided with VA examination with regard to his reopened claim for service connection for bilateral knee disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Private treatment records associated with the claims file provide the Veteran with a diagnosis of degenerative arthritis of the knees during the pendency of the appeal period.  The Veteran contends that his current bilateral knee disability is related to an in-service injury, specifically, an incident when he twisted his right ankle while jumping off of a truck and rolling to the bottom of a mountain.  The Veteran's service treatment records (STRs) support this account, with August 1952 STRs noting a twisted/sprained ankle from jumping off a truck and a June 1953 separation examination noting a significant history of strain, right ankle.  The Veteran asserts that his STRs only document the right ankle injury because that was the most severe, but that he has experienced knee pain since the in-service injury.  An October 2012 statement from Dr. G also notes the presence of degenerative arthritis of the knees, and states his belief that the Veteran "has a right to suggest that [the] problems are related to his war experience."  This evidence is found to meet the low threshold requiring VA to provide the Veteran with VA examination and medical opinion, and such action should be undertaken on remand.

Additionally, as the Board is remanding the matter for further development, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify and provide a release form for any records of private treatment relating to his knees that have not yet been associated with the file.  After securing any necessary written authorization from the Veteran, obtain the private records identified, to include those of treatment with Dr. G from January 1977 to December 2001.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment provider and facility should be used in order to aid him in responding to the request.)

2.  Obtain any and all records of the Veteran's treatment with VA facilities from March 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  After completing the above, schedule the Veteran for an examination with an appropriate VA medical professional to ascertain the nature and etiology of any current knee disability.  The examiner must be given full access to the Veteran's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  Any and all indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must provide an opinion on the following:
 
a.  Provide a diagnosis for any knee disability (bilateral and/or unilateral), existing at any time during the relevant appeal period (November 2012 to present).

b.  For any knee disability diagnosed, state whether it at least as likely as not (50 percent or greater probability) arose during, or within one year of separation from, active military service.

The examiner is advised that the Veteran has a documented period of active military service from September 1951 to June 1953.

c.  For any knee disability diagnosed, state whether it at least as likely as not (50 percent or greater probability) was caused by military service, or any injury or disease incurred therein.

The Veteran has asserted that he injured his knees in an incident, documented in the STRs, where he jumped off of a moving truck and rolled down a mountain.  The STRs note that the Veteran twisted and sprained his ankle jumping off a truck, and the separation exam notes that the Veteran strained his right ankle in July 1952 and was hospitalized for two weeks thereafter. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 
	
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical report to ensure it is responsive to, and in compliance with, the directives of this remand; implement corrective procedures as needed.  

5.  After completing the above, conduct any additional development deemed necessary then readjudicate the claim for entitlement to service connection for bilateral knee disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


